Citation Nr: 0512793	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-15 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for cardiovascular 
disease, and if the claim is reopened, whether service 
connection is warranted.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran had active service from August 1968 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 RO decision which found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for cardiovascular 
disorder; and denied service connection for a nervous 
condition variously diagnosed as schizophrenia, dysthymic 
disorder and atypical depression.  In September 2002, the 
veteran filed a notice of disagreement with this decision, 
and in April 2003, the RO issued a statement of the case.  In 
May 2003, the veteran perfected his appeal herein.

The issue of service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 1972, the Board denied service connection for 
organic heart disease.  

2.  Evidence associated with the record since then includes 
some evidence which is not cumulative or redundant, and which 
raises a reasonable possibility of substantiating the claim.  

3.  Based on all the evidence, the veteran's current 
cardiovascular disease, diagnosed as hypertension, began 
during his active duty.






CONCLUSIONS OF LAW

1.  New and material evidence has been submitted sufficient 
to reopen a claim for service connection for a cardiovascular 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2004).  

2.  Based on the reopened claim, a cardiovascular disease, 
diagnosed as hypertension, was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that new and material evidence has been 
submitted in order to reopen his claim seeking service 
connection for a cardiovascular disorder.  Through 
correspondence, the rating decision, the statement of the 
case (SOC), and supplemental SOCs, he has been notified with 
regard to the evidence necessary to substantiate his claim, 
and of his and the VA's respective duties to obtain evidence.  
Identified pertinent medical records have been obtained.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   Moreover, in light of the Board's decision herein, 
any error in notification is considered to be harmless.  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection for certain chronic diseases, including 
hypertension, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A claim for service connection for organic heart disease was 
denied in a February 1972 Board decision.  That decision is 
final, with the exception that the claim may be reopened if 
new and material evidence has been submitted since then, and 
if so reopened, the claim will be reviewed on a de novo 
basis.  38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The definition of "new and material evidence" in 38 C.F.R. 
§ 3.156(a) was revised, effective August 29, 2001.  This new 
regulation provides:  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  This latest definition of new 
and material evidence applies to a claim to reopen a finally 
decided claim received by the VA on or after August 29, 2001; 
thus it applies to the instant case.  66 Fed. Reg. 45620 
(2001).  

The Board's February 1972 decision concluded that the veteran 
did not have a clinically demonstrated organic heart disease 
during service, or on post service examination.  

Evidence available at the time of the Board's February 1972 
decision showed that the veteran served on active duty in the 
Army from August 1968 to February 1969.  His induction 
examination, performed in August 1968, listed his blood 
pressure as 130/70, and noted that his heart was normal.  His 
service medical records showed diagnoses of hyperkinetic 
heart syndrome and diastolic hypertension, with blood 
pressure readings ranging from 140 to 160/ 90 to 100.  An 
inservice treatment report, dated in December 1968, 
recommended that the veteran be discharged from the service.  
His separation examination, performed in January 1969, noted 
diagnoses of hyperkinetic heart syndrome and hypertensive 
cardiovascular disease.  A post service VA physical 
examination, performed in January 1971, concluded with 
diagnoses of (1) heart disease, undetermined type; (2) 
psychophysiological cardiovascular respiratory reaction, 
manifested by palpitation, precordial pain, and an inability 
to get a satisfactory breath; and (3) hypertension, arterial, 
slight, intermittent.  A subsequent VA hospitalization 
report, dated in March 1971, noted discharge diagnoses of 
hyperkinetic heart syndrome, and stated that hypertensive 
heart disease was not found.  The report also noted that the 
veteran was seen be a cardiologist from Vanderbilt University 
during his admission, and that it was his opinion that the 
veteran should be considered as having a relatively normal 
heart, that the murmur had no significance, that he did have 
mild elements of hyperkinetic heart syndrome, but that not 
treatment was indicated.  The veteran received no medication 
during his stay.  

Medical evidence received since the Board's February 1972 
decision includes private and VA medical treatment records 
dating back to February 1972.  The February 1972 treatment 
summary letter from D. Hughes, M.D., noted that the veteran's 
blood pressure was 140/90, and noted that the veteran was 
taking anti-hypertensive medication.  Subsequent treatment 
records have consistently noted elevated blood pressure 
readings, as well as diagnoses of hypertension.

Comparing the evidence received since the Board's February 
1972 decision to the evidence of record before then, the 
Board finds that the additional evidence submitted since 
February 1972 decision includes some evidence which is not 
cumulative or redundant, and which raises a reasonable 
possibility of substantiating the claim.  In short, new and 
material evidence has been submitted, and the claim for 
service connection for a cardiovascular disorder is to be 
reviewed on a de novo basis.  Manio, supra.

On de novo review of the reopened claim, and all the evidence 
of record, it is noted that the veteran was treated for, and 
subsequently discharge from the service for, hyperkinetic 
heart syndrome and hypertensive cardiovascular disease.  A VA 
hospitalization for evaluation purposes, performed in March 
1971, revealed diagnoses of hyperkinetic heart syndrome.  It 
also found no hypertensive heart disease.  However, 
subsequent medical treatment records from 1972 to the present 
have consistently noted elevated blood pressure readings, as 
well as diagnoses of hypertension.   

With respect to hyperkinetic heart syndrome, that is defined 
as a syndrome in which the heart appears to be overworking, 
i.e. beating excessively fast and/or causing subjective 
awareness of continual cardiac activity.  See Stedman's 
Medical Dictionary, p. 1732 (26th ed. 1995).  The Board notes 
that this condition is merely a physical finding, and not a 
disability subject to service connection.  While it may 
reflect a possible underlying disability, there is no showing 
of a current medically diagnosed disorder manifested by 
hyperkinetic heart syndrome.  

In any case, there appears to be a satisfactory chain of 
evidence to trace the veteran's current hypertension to onset 
during service.  See 38 C.F.R. § 3.303(b).  The Board 
concludes that hypertension was incurred in service.  Based 
on the reopened claim, service connection for hypertension is 
warranted.  The benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), has been considered in granting this benefit.


ORDER

New and material evidence having been presented, the claim is 
reopened and service connection for hypertension is granted.


REMAND

The remaining issue on appeal is entitlement to service 
connection for an acquired psychiatric disorder.  

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Initially, the Board believes there are outstanding records 
which should be obtained in the matter.  A VA hospitalization 
report, dated in April 1991, noted that the veteran received 
treatment in 1969 in Nashville on an outpatient basis for two 
to three years, followed by sporadic psychiatric treatment in 
Chicago, Illinois, in the mid-1970s.  The report also noted 
that for the past two to three years he had been receiving 
treatment from the Mental Health Center in Paris, Tennessee.  
Accordingly, the veteran should again be asked to identify 
(names, addresses, dates) all sources of treatment for his 
psychiatric disorder since his discharge from the service in 
February 1969.  The RO should then, with the assistance of 
the veteran, attempt to obtain any additional records that 
may be available.

The Board also finds that the VA's duty to assist the veteran 
with his claim herein includes obtaining a VA medical opinion 
as to the etiology of the veteran's current psychiatric 
disorder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
regard, a VA examination in February 1971, diagnosed the 
veteran with a psychophysiological cardiovascular respiratory 
reaction.  An April 1991 VA hospitalization report stated, 
"As best as could be figured out, the patient has been 
symptomatic since 1969."  A VA mental examination, performed 
in April 1993, concluded with a diagnosis of dysthymia.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should ask the veteran to identify all 
VA and private medical treatment providers who have 
treated him for psychiatric problems since his 
discharge from the service in February 1969.  The 
RO should then obtain copies of the identified 
medical records.  The Board is particularly 
interested in treatment received in the late-1960s 
through the 1970s in Nashville, Tennessee, and in 
Chicago, Illinois, as well as treatment in Paris, 
Tennessee, in the early 1990s.

2.  The RO should then have the veteran undergo the 
appropriate VA examination to determine the current 
existence and etiology of any psychiatric disorder 
found.  The claims folder should be provided to and 
reviewed by the examiner.  The examiner should 
provide a medical opinion, supported by adequate 
rationale, as to the approximate date of onset and 
etiology of any psychiatric condition identified, 
including any relationship to the veteran's active 
duty service.  For each psychiatric condition 
found, the examiner is requested to express an 
opinion as to the following:  

Whether it is at least as likely as not 
that the veteran's current psychiatric 
condition (1) had its onset in service, 
or (2) was caused or aggravated (made 
worse) by his service-connected 
hypertension. Allen v. Brown, 7 Vet. App. 
439 (1995).

3.  Thereafter, the RO should review the claim for 
service connection for an acquired psychiatric 
disorder.  If the claim remains denied, the veteran 
and his representative should be provided a 
supplemental statement of the case and afforded the 
appropriate period of time to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


